DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Line 20 of Claim 5, states “one or more autopilot control units” which is claimed in line 8 of Claim 1.  It is not clear if these are the same autopilot control units or if they are different one.  As such the claim is indefinite and so is Claim 6 which depends on it.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wolf (PG Pub #2015/0212523).
For Claim 27, figures 1-14 and paragraph [0014-0016] of Wolf ‘523 disclose a method for implementing automated, fault tolerant, flight control and mission planning for operating a full-scale, clean fuel aircraft, comprising: receiving, by at least one autopilot control units (7) communicating over a redundant network, a route or position command set comprising at least one of physical motion and command detected by one or more redundant control tablet computers (11b); the at least one autopilot control unit receiving real-time state information from the aircraft; translating, by each available autopilot control unit of the at least one autopilot control unit, a received route or position command set and the real-time state information into output commands to control multiple motor controllers (5), the translating comprising using control algorithms to generate the output commands for each of the multiple motor controllers, and automatically assessing whether a new route or position command set is needed to maintain stability of the aircraft based on updated real-time state information; voting on the output commands to be transmitted to the multiple motor controllers, by each of the at least one autopilot control unit, the voting comprising determining which of a majority of output commands of available autopilot control units are in agreement; and transmitting, by the control unit, output commands determined by majority vote comprising a new route or position command set to the multiple motor controllers.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, and 11-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (PG Pub #2015/0212523) in view of Hopdjanian (US Patent #8757542).
For Claims 1 and 20, figures 1-14 of Wolf ‘523 disclose a full-scale, clean fuel aircraft system for an aircraft sized, dimensioned, and configured for transporting a payload, the system comprising: an airframe having a structure containing and supporting a payload, and vehicle weight, comprising subsystems to supply electrical voltage and current using  a power generation distribution subsystem autonomously monitoring and controlling distribution comprising: multiple autopilot nodes (7) including one autopilot control unit operating control algorithms managing and maintaining vehicle stability, and monitoring feedback by generating commands to each of a plurality of motor controllers (5) controlling a plurality of motor and propeller assemblies (1-3); and a plurality of transistors (5b) providing isolation between components, with fail-safe circuitry selectively providing electrical connectivity, wherein if a component fails, the plurality of transistors allow voltage and current from a remaining current source to be shared and distributed to all motor controllers.  While Wolf ‘523 discloses providing electricity to the motor, it is silent about the electricity being generated from fuels.  However, figures 1-3 of Hopdjanian ‘542 teach an engine that uses fuel to supply electrical voltage and current using a power generation, distribution and circuit breaker subsystem autonomously monitoring and controlling distribution.  Therefore it would have been obvious to someone or ordinary skill in the art at the time of the invention to modify Wolf ‘523 with the power generation using fuel for an engine and a power distribution system with switches at taught by Hopdjanian ‘542 in order to have a system that can create and store electrical energy.
For Claim 2, figures 1-14 of Wolf ‘523 disclose that each of the multiple autopilot nodes measures state-space variables that define current aircraft state, and assess an internal health status of each autopilot node, then independently produces a set of motor control outputs, and indicates actions and status to all other autopilot nodes used to select which of the multiple autopilot nodes are in control of the motor and propeller assemblies, and control algorithms operating within the one or more autopilot control units perform state analysis, comparisons, and generate resultant commands to individual motor controllers and monitor resulting vehicle state and stability.
For Claim 3, figures 1-14 of Wolf ‘523 disclose that a source of power for the plurality of motor and propeller assemblies comprises high-voltage battery arrays (10).
For Claim 4, figures 1-14 of Wolf ‘523 disclose that the transistors are MOSFETs.  While Wolf ‘523 is silent about diodes or transistors providing isolation between the electrical source and the electrical main bus, it does teach using transistors in other parts of the system to provide isolation.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Wolf ‘523 by using more transistors to provide greater points of isolation in case failures for safety.
For Claim 7, figures 1-14 of Wolf ‘523 disclose controlling the plurality of motor and propeller assemblies to operate the system within predetermined aircraft performance limitations using onboard inertial sensors (s) and the one or more autopilot control units to maintain vehicle stability and restrict a flight regime that a pilot or route planning software can command, to protect the aircraft from inadvertent steep bank or pitch.
For Claim 8, while Wolf ‘523 and Hopdjanian ‘542 are silent about specific landing skids or wheels, the Examiner takes Official Notice that it is well known in the art to use landing skids or wheels in a vertical takeoff and landing aircraft so that the aircraft can safely land.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Wolf ‘523 and Hopdjanian ‘542 with landing skids or wheels in order to provide a safe landing system.
For Claim 9, figures 1-14 of Wolf ‘523 disclose that the system is controlled within safety, reliability, performance, and redundancy measures necessary to protect human life to accepted FAA flight-worthiness standards.
For Claim 11, paragraph [0022] of Wolf ‘523 discloses that the motor and propeller assemblies comprise brushless DC electric motors. 
For Claim 12, figures 1-14 of Wolf ‘523 disclose that the plurality of motor and propeller assemblies are aircraft motors.
For Claim 13, figures 1-14 of Wolf ‘523 disclose that the plurality of motor controllers and propeller assemblies provide lift or thrust forces predominantly in the vertical direction during takeoff and landing. 
For Claim 14, paragraph [0008] of Wolf ‘523 disclose that pairs of propellers operate in counter-rotating fashion, so as to produce no net torque to the aircraft, in such a way that a tail rotor is not necessary for stabilized and controlled rotary aircraft operation.
For Claim 15, paragraphs [0009, 0020, and 0022] of Wolf ‘523 disclose that the pairs of plurality of motor and propeller assemblies operate at different RPM setting to produce slightly differing amount of thrust under computer control so as to control the flight and orientation of the aircraft using position feedback from on-board inertial, atmospheric, GPS, and magnetic sensors to maintain flight stability.
For Claim 16, while Wolf ‘523 discloses that the system is operable autonomously, it is silent about getting some position and control instructions being performed outside the aircraft.  However, the Examiner takes Official Notice that it is well known in the art to use broadband, Wi-Fi, or radio frequency in order to communicate and be controlled by ground based equipment.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Wolf ‘523 with ground based communication in order to manually control the aircraft system.
For Claim 17, figures 1-14 of Wolf ‘523 disclose that the system is configured for autonomous operation, remote operation by a human pilot, and wherein some of the position and control instructions are performed inside the system by using mission planning software to designate a route, destination, and altitude profile for the aircraft to fly, forming a flight plan that is then loaded or communicated to the system for that flight to be performed within safety and reliability parameters with or without further human involvement.
For Claim 18, figures 1-14 and paragraph [0045] of Wolf ‘523 disclose that the power generation, distribution and circuit breaker subsystem comprises a battery subsystem comprising a high-voltage battery array, battery monitoring and charging subsystem.
For Claim 19, figures 1-14 and paragraph [0045] of Wolf ‘523 disclose that the power generation comprises multiple high-current battery cells mounted within modular enclosures of a fuselage of the airframe that require periodic charging while not in flight, comprising battery management system configured to monitor battery voltage, current, charge, and status of the multiple high-current battery cells; it is silent about it being tethered by a power cable or charging using J1772 standards or DC to DC charging.  However, the Examiner takes Official Notice that these are all well-known systems in maintaining batteries and aircraft power.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Wolf ‘523 with various well-known power systems in order to provide a rechargeable aircraft.
For Claim 21, figures 1-14 of Wolf ‘523 disclose that the power generation subsystem is powered by high-voltage battery arrays.
For Claim 22, figures 1-14 and paragraphs [0009, 0020, and 0022] of Wolf ‘523 disclose that the plurality of motor and propeller assemblies are commanded to operate at different RPM settings to produce slightly differing amounts of thrust under control of the autopilot control units to produce lift, thrust, pitch, bank, yaw, vertical, lateral, and longitudinal motion of the aircraft.
For Claim 23, figures 1-14 and paragraphs [0009, 0020, and 0022] of Wolf ‘523 disclose that the autopilot control unit measure vehicle state information of acceleration for maintaining stability of the aircraft.
For Claim 24, figures 1-14 of Wolf ‘523 disclose that the autopilot control units comprise at least two redundant autopilot control units.
For Claim 25, figures 1-14 and paragraphs [0014-0016] of Wolf ‘523 disclose that the autopilot control units command the plurality of motor controllers execute a voting process that establishes a quorum between the at least two redundant autopilot control units for motor commands to be transmitted to the plurality of motor and propeller assemblies.
For Claim 26, figures 1-14 and paragraphs [0014-0016] of Wolf ‘523 disclose that the two redundant autopilot control units communicate the voting process over a redundant network.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (PG Pub #2015/0212523) in view of Hopdjanian (US Patent #8757542) as applied to claim 1 above, and further in view of Sanders (US PgPub #2007/0034738).
For Claim 10, while Wolf ‘523 is silent about the controllers being air cooled. Figures 10A-17 and paragraph [105] of Sanders ‘738 teaches that the plurality of motor controllers are high-voltage, high current air cooled controllers.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Wolf ‘523 with the air cooled controllers of Sanders ‘738 in order to maintain a proper temperature of the controller and therefore increase its lifetime.

Claims 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (PG Pub #2015/0212523) as applied to claim 27 above, and further in view of Gustafsson (US PgPub #2009/0118896).
For Claim 28, while Wolf ‘523 discloses using a variety of sensors to control the movement of the aircraft, it is silent about receiving data from nearby aircraft to avoid collisions with them while not needed air traffic controllers.  However, figures 1-6 of Gustafsson ‘896 teach a communication system between multiple aircraft so that they can using autopilot control units avoid collisions for the other respective aircraft.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Wolf ‘523 with the collision avoidance system of Gustafsson ‘896 in order to provide for safer flight control.
For Claim 29, while Wolf ‘523 and Gustafsson ‘896 are silent receiving weather data, the Examiner takes Official Notice that it is well known in the art to provide weather data to the aircraft in order to provide for a safer flight by avoiding bad weather.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Wolf ‘523 with weather data to provide a safer flight.
For Claim 30, while Wolf ‘523 discloses flight path optimization, it is silent about collision avoidance.  However, Gustafsson ‘896 teaches performing calculations for flight path optimization and collision avoidance, based upon a state of the aircraft, nearby aircraft, and available flight path dynamics. Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Wolf ‘523 with collision avoidance as taught by Gustafsson ‘896 in order to provide for a safer flight.
For Claim 31, figures 1-14 of Wolf ‘523 disclose maintaining a specified altitude of the aircraft, under command of the tablet computing device and the autopilot control unit; increasing or decreasing an altitude of the aircraft, under command of the tablet computing device and the autopilot; maintaining a pitch, bank, and yaw angle of the aircraft, under command of the tablet computing device and the autopilot control unit; increasing or decreasing the pitch, bank, and yaw angles independently; allowing an operator to fly a specified origin to destination route by following a display presentation; allowing the operator or unmanned vehicle to fly a pre-programmed origin to destination route and elevation profile by following a pre-programmed mission profile; monitoring available electrical capacity to ensure available flight path dynamics adequate power remains for performing a flight to the specified origin to destination or pre-programmed origin to destination; and performing motor control algorithms within the autopilot control unit.
For Claim 32, figures 1-14 of Wolf ‘523 disclose that the at least one autopilot control unit comprises a plurality of autopilot control units that employ voting node techniques to arrive at a majority decision for performing the motor control algorithms, and wherein the real-time state information further comprises reading sensor data and assessing physical motion and rate of motion by each of the plurality of autopilot control units to be compared to commanded motion in all three dimensions to assess whether a new route or position command set is needed, thereby achieving reliability and safety requirement for the aircraft and improving fault tolerance.

Allowable Subject Matter
Claims 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        10/6/2021